Citation Nr: 0915378	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-30 874	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic mechanical low back pain with sciatica, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
right knee chondromalacia patella, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
left knee chondromalacia patella, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable rating for service-connected 
gastroesophageal reflux disease (GERD).  

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to 
December 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2003 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New York, New York (the RO).

The Veteran presented testimony before the undersigned at the 
RO in December 2007.  A transcript of this hearing has been 
associated with his VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This appeal arises out of the Veteran's contention that 
higher disability ratings are warranted for his service-
connected low back disability, bilateral chondromalacia 
patella, and GERD.  He also maintains that these disabilities 
preclude employment, thereby warranting TDIU.  Before the 
Board can adjudicate these claims, however, additional 
development is required.  The Board will discuss each of its 
reasons for remand in turn.

Reasons for remand

Veterans Claims Assistance Act of 2000 (VCAA)

Although the Veteran was provided with a VCAA notice letters 
regarding his increased-rating claims in November 2002 and 
April 2004, these letters did not comply with the notice 
requirements for increased-rating claims outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), in that the letters 
did not notify the Veteran of the need to submit evidence 
demonstrating the effect that his service-connected 
disabilities have on employment and "daily life."  

The Vazquez case also held that if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

In the instant case, the Veteran's low back disability is 
currently rated under former Diagnostic Code 5295, and his 
knee disabilities are rated under Diagnostic Code 5257.  
While neither of these diagnostic codes employs a specific 
measurement or test result, other potentially-applicable 
diagnostic codes utilize such measurements.  Among these are 
current Diagnostic Codes 5235-5243 (relating to the spine) 
and Diagnostic Codes 5260 and 5261 (relating to limitation of 
knee motion).  Neither the November 2002 nor the April 2004 
letters provided the Veteran with at least general notice of 
the measurements employed by these diagnostic codes.  

The November 2002 and April 2004 letters likewise failed to 
advise the Veteran of the information and evidence VA 
considers in assigning an effective date for disability 
ratings, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

On remand, the Veteran should be sent a VCAA notice letter 
which addresses each of the above concerns.  

VA Treatment Records

At his December 2007 Board hearing, the Veteran indicated 
that he receives regular treatment for his service-connected 
disabilities at the James J. Peters VA Medical Center (VAMC) 
in the Bronx, New York.  See Board Hearing Tr. at 4, 13, and 
18.  The most recent treatment records from the Bronx VAMC in 
the Veteran's claims file date from September 2007.  
On remand, updated treatment records from that facility 
should be obtained.  

Social Security Records

During the pendency of the instant appeal, the Veteran 
submitted a December 2003 decision from the Social Security 
Administration (SSA), which awarded him disability benefits 
based largely on his low back and psychiatric symptomatology.  
Together with this decision, the Veteran submitted the report 
of an October 2003 psychiatric examination which was relied 
upon by SSA in reaching its decision.  However, with the 
exception of the October 2003 examination report, no other 
medical records from SSA have been obtained or requested.  
Because SSA records are potentially relevant to each of the 
Veteran's claims, they should be obtained for consideration 
in connection with the instant appeal.  See Hayes v. Brown, 
9 Vet. App. 67, 74 (1996) (noting that VA is required to 
obtain evidence from the SSA and give the evidence 
appropriate consideration and weight); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to 
assist includes obtaining records from SSA and giving them 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits).  

VA Examinations

The Veteran has not been afforded a compensation and pension 
examination to assess the severity of his service-connected 
GERD and back and knee disabilities since May 2004, almost 
five years ago.  On several occasions since that time, the 
Veteran's representative has requested that new examinations 
be conducted to more accurately gauge his current disability 
picture.  See, e.g., Board Hearing Tr. at 21; December 2007 
Representative Statement at 3.  The Veteran has also 
indicated that at least some of his service-connected 
disabilities have worsened since his most recent VA 
examinations.  See, e.g., Board Hearing Tr. at 9.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (noting that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  VA's duty to assist the 
Veteran includes obtaining a thorough and contemporaneous 
evaluation where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Because statements from the Veteran and his 
representative suggest that the Veteran's service-connected 
disabilities may have worsened since his most recent VA 
examinations, the Board finds that new examinations are 
required to assess the severity of the Veteran's low back 
disability, bilateral chondromalacia patella, and GERD.

Manlincon considerations

The RO denied the Veteran entitlement to TDIU in a July 2004 
rating decision.  In January 2005, within the one-year appeal 
period, the RO received a letter from the Veteran, which was 
submitted through the office of one of his United States 
Senators.  In the letter, the Veteran adamantly contended 
that his service-connected disabilities precluded employment.  
He also criticized the July 2004 rating decision because his 
contentions regarding unemployability were "still not 
believed" by VA adjudicators.  Liberal construction of this 
correspondence leads the Board to conclude that it can 
reasonably be construed as an NOD regarding the denial of 
entitlement to TDIU.  See 38 C.F.R. §§ 20.201, 20.302 (2008); 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting 
that VA must liberally construe all documents filed by a 
claimant).

Following the submission of the aforementioned letter in 
January 2005, the RO has not issued a Statement of the Case 
(SOC) regarding the issue of entitlement to TDIU.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where an NOD is filed, but a SOC 
has not been issued, the Board must remand the claim for 
issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice 
letter that complies with the 
notification requirements of the VCAA.  
Such letter should inform the Veteran 
that the type of evidence that will be 
used in evaluating his increased-rating 
claims includes the nature and symptoms 
of the condition; the severity and 
duration of the symptoms; and the impact 
of his service-connected disabilities on 
employment and daily life.  The notice 
letter should also provide the Veteran 
with at least general notice of the 
measurements employed by current 
Diagnostic Codes 5235-5243 and 5260-5261.  
Additionally, the letter should advise 
the Veteran of the information and 
evidence VA considers in assigning an 
effective date for disability ratings.

2.  Obtain the Veteran's treatment 
records from the Bronx VA Medical Center 
for the period from September 2007 to the 
present.  If such records are 
unavailable, the Veteran's claims file 
should be clearly documented to that 
effect.

3.  With any needed assistance from the 
Veteran, obtain from the SSA records 
pertinent to any claim made by the 
Veteran for disability benefits as well 
as the medical records relied upon 
concerning such claim.  If such records 
are unavailable, the Veteran's claims 
file should be clearly documented to that 
effect.

4.  After completing the development 
outlined in items 1-3 above, schedule the 
Veteran for an examination to determine 
the current nature and severity of his 
low back disability.  The claims folder 
should be made available to and reviewed 
by the examiner in connection with the 
examination.  A report of the examination 
should be prepared and associated with 
the Veteran's VA claims folder.

5.  After completing the development 
outlined in items 1-3 above, schedule the 
Veteran for an examination to determine 
the current nature and severity of his 
bilateral chondromalacia patella.  The 
claims folder should be made available to 
and reviewed by the examiner in 
connection with the examination.  A 
report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.

6.  After completing the development 
outlined in items 1-3 above, schedule the 
Veteran for an examination to determine 
the current nature and severity of his 
GERD.  The claims folder should be made 
available to and reviewed by the examiner 
in connection with the examination.  A 
report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.

7.  Thereafter, readjudicate the issues 
of entitlement to an increased rating for 
service-connected chronic mechanical low 
back pain with sciatica, right knee 
chondromalacia patella, left knee 
chondromalacia patella, and GERD.  If any 
of the benefits sought on appeal remain 
denied, in whole or in part, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

8.  Readjudicate the claim of entitlement 
to TDIU.  If the decision does not result 
in a complete grant of benefit sought, 
issue a Statement of the Case.  
The Veteran should be advised of his 
appeal rights.  If an appeal is 
perfected, the case should be returned to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


